Exhibit 10.20(i)

SPONSORED RESEARCH AGREEMENT

This agreement (the “Agreement”) is made effective 1 April 2014 (the “Effective
Date”).

BETWEEN:

THE GOVERNING COUNCIL OF THE UNIVERSITY OF TORONTO

(the “University”)

-and-

PROTAGENIC THERAPEUTICS CANADA (2006), INC,

PROTAGENIC THERAPEUTICS INC.

(the “Sponsor”)

(Individually a “Party” and collectively the “Parties”)

WHEREAS the parties have entered into a Technology License Agreement effective
July 21, 2005, as amended, (collectively, the “License Agreement”)

AND WHEREAS the Parties under said License Agreement wish to undertake a
research project entitled “Teneurin C-terminal Associated Peptide
(TCAP)-mediated stress attenuation in vertebrates: Establishing the role of
organismal and intracellular energy and glucose regulation and metabolism.” as
described in the attached Appendix “A” and add this as an additional Research
Agreement under Schedule B of the License Agreement (the “Project”);

AND WHEREAS the Sponsor wishes to support the Project;

NOW THEREFORE the Parties hereby agree as follows:

 

1.0 THE PROJECT

 

  1.1 Project. The University will perform the Project as described in the
attached Appendix “A” which University has determined is in accordance with
University policies and procedures. The Project is consistent with the
University’s primary mission, which is education and advancement of knowledge.
The manner of performance of the Project shall be determined solely by the
Principal Investigator, after consultation with the Sponsor and subject to
substantial compliance in all respects with Appendix “A” and all other
provisions of this Agreement, as may be amended from time to time and applicable
laws and regulations, including without limitation those governing the use of
animals in research. University will cause diligent efforts to be used to
perform the Project in a timely manner and in accordance with appropriate
scientific standards. Neither Party makes any warranties or representations
regarding its ability to achieve, nor shall it be bound to accomplish, any
particular research objective or results.

 

The Governing Council of the University of Toronto

Protagenic Therapeutics, Inc.

 

Page 1



--------------------------------------------------------------------------------

  1.2 Principal Investigator. The Project will be performed under the
supervision and direction of Prof. David Lovejoy of the Department of Cell and
Systems Biology (the “Principal Investigator”), together with such additional
personnel as the Parties may assign. If Dr. Lovejoy becomes unavailable at any
time during the Project, the University may nominate a replacement individual as
Principal Investigator, such nomination to be made within fourteen (14) days of
the date on which Dr. Lovejoy becomes unavailable. If the Sponsor, for any
reason, does not accept the nominated replacement Principal Investigator or a
replacement Principal Investigator is not nominated by the University, as
Sponsor’s sole discretion, the Research Program may be amended to reflect a
reduced scope of work for the Project, or the Agreement may be terminated by the
Sponsor as set forth in Article 5.2.

 

  1.3 Budget. In consideration of the University carrying out the Project, the
Sponsor will pay the University the sum of CA$ 75,475 (currency: Canadian
Dollars) in compensation for the direct and indirect costs of the Project, all
generally in accordance with the budget contained in the attached Appendix “B”.

 

  1.4 Payment. Subject to Article 5.2, the University shall issue invoices and
the Sponsor shall pay the sum set out in Article 1.3 to the University in
accordance with the payment schedule in the attached Appendix “B”.

 

  1.5 Equipment. The University will own any equipment or material purchased by
the University under the Project.

 

  1.6 Report. The University will share all data, results research work
conclusions and recommendations arising from the performance of the Project
(“Research Results”) with Sponsor. The University will provide reports of
Research Results to Sponsor at least on a calendar quarter basis, or as may be
reasonably requested by Sponsor, and will include in such reports a meaningful
summary of the research accomplished in comparison to the Project description.
The University, through the Principal investigator, will participate in
discussions and/or meetings with Sponsor with respect to Research Results and
the progress of the Project as may be reasonably requested by the Sponsor. The
University will submit a final report describing the results of the Project to
the Sponsor within sixty (60) days of completion of the Project.

 

  1.7 Undertakings.

 

  a. The University will ensure that, prior to commencement of the Project the
Principal Investigator and any replacement shall execute the Principal
Investigator’s Undertaking (“PIU”) attached as Appendix C; any additional
personnel, including without limitation, each additional investigator involved
in the Project shall execute a Confidential Information and Intellectual
Property Agreement (“CIIP”) attached as Appendix D.

 

  b. The University and Principal Investigator shall ensure that all work
performed by such personnel on the Project is in compliance with the terms of
this Agreement.

 

  c. In order for University to fulfil its obligations under this Agreement,
including without limitation under Section 2.0 of this Agreement, University
shall ensure Investigator and additional personnel (including any and all
inventors), as applicable, are obligated to assign and do irrevocably assign any
and all of their rights in the Foreground Intellectual Property to the
University, including the right to make any claims of priority therefrom

 

The Governing Council of the University of Toronto

Protagenic Therapeutics, Inc.

 

Page 2



--------------------------------------------------------------------------------

2.0 INTELLECTUAL PROPERTY

 

  2.1 Definitions. In this Agreement,

 

  a. “Background Intellectual Property” means Intellectual Property of a Party
that is:

 

  i. proprietary to that Party and was conceived, created, or developed prior
to, or independent of, any research performed pursuant to or related to this
Agreement or a Project hereunder; and

 

  ii. necessary for the performance of a Project.

 

  b. “Foreground Intellectual Property” means Intellectual Property that is
discovered, created or reduced to practice in the performance of a Project.

 

  c. “Intellectual Property” (or “IP”) means all intellectual property,
including technical information, know-how, models, drawings, specifications,
prototypes, inventions and software.

 

  d. “University Foreground Intellectual Property” means Intellectual Property
that is discovered, created or reduced to practice by University personnel in
the performance of a Project.

 

  e. “University personnel” shall include but not necessarily limited to the
Principal Investigator (“PI”) and University employees, subcontractors,
consultants, technicians, students, post-docs and visiting scientists. Other
than the Sponsor or by written consent of the Sponsor, the University shall not
have anyone other than University personnel work on the Project.

 

  2.2 Ownership

 

  a. Background Intellectual Property of a Party shall remain the exclusive
property of such Party.

 

  b. The University shall own all University Foreground Intellectual Property.

 

  c. Subject to all of the terms and conditions of this Agreement and the
License Agreement (including section 7.2 of the License Agreement) and the
agreement of any assignee to be bound hereby in writing, the University may
assign its interest in University Foreground Intellectual Property according to
the University’s applicable policies and procedures upon prior notice and prior
written consent by the Sponsor, such consent not to be unreasonably withheld.

 

  2.3 Disclosure of Inventions: The Principal Investigator will disclose any
University Foreground Intellectual Property to the University in accordance with
the University’s Inventions Policy, and such disclosure will be communicated to
the Sponsor promptly and in reasonably sufficient detail to permit assessment by
Sponsor. University’s obligation under this Article 2.3 will not be satisfied by
submission of any report as required under Article 1.6 of this Agreement.

 

The Governing Council of the University of Toronto

Protagenic Therapeutics, Inc.

 

Page 3



--------------------------------------------------------------------------------

  2.4 Sponsor’s Rights

 

  a. Option: Provided that the Sponsor is not in breach of its obligations under
this Agreement, the Sponsor will have the option to obtain at its preference,
either an exclusive or non-exclusive licence to use University’s interest in
University Foreground Intellectual Property in accordance with the terms of the
License Agreement (the “Option”).

 

  b. Option Period: The Sponsor must indicate its intention to exercise the
Option by notifying the University in writing within one hundred eighty
(180) days of disclosure of the University Foreground Intellectual Property to
the Sponsor (the “Option Period”), failing which the University or its
assignee(s) may offer licenses to the University Foreground Intellectual
Property to third parties without further obligation to Sponsor. Unless
otherwise agreed to in writing by the Parties, the University shall be under no
obligation to file, prosecute or maintain patents related to the University
Foreground Intellectual Property during the Option Period. For clarity, the
University shall not disclose any of the University Foreground Intellectual
Property to third parties during the Option Period. In the event Sponsor
exercises the Option, University will grant to Sponsor the non-exclusive right
to use University Background Intellectual Property to the extent necessary to
practice the University Foreground Intellectual Property as provided in the
License Agreement.

 

  c. Representations and Warranties: Sponsor acknowledges and agrees that under
the terms of the License Agreement: (i) the University Foreground Intellectual
Property will be supplied and licensed to the Sponsor on an “as is” basis;
(ii) the University Foreground Intellectual Property will exclude
representations and warranties as to the patentability, validity, scope or
enforceability of the University Foreground Intellectual Property; and (iii) the
University Foreground Intellectual Property will exclude representations and
warranties that any use of the University Foreground Intellectual Property will
be free from infringement of intellectual property rights of any third party.
Notwithstanding the above, nothing in this Agreement is intended to alter or
amend the terms of the License Agreement except in respect of the addition of
University Foreground Intellectual Property subject to exercise of the Option.

 

  2.5 Research and Teaching. Notwithstanding anything in this Agreement or any
resulting license, the University will retain the right to use University’s
interests in all University Foreground Intellectual Property for non-commercial
research, educational and administrative purposes, without cost and in
perpetuity.

 

  2.6 Similar Research. Nothing in this Agreement will be construed to limit the
freedom of the University or of its researchers from engaging in similar
research made under other agreements with parties other than the Sponsor as long
as it does not conflict with or supersede the rights of the prior rights of the
Sponsor under this Agreement or the License Agreement.

 

The Governing Council of the University of Toronto

Protagenic Therapeutics, Inc.

 

Page 4



--------------------------------------------------------------------------------

3.0 CONFIDENTIAL INFORMATION

 

  3.1 Confidential Information. The Parties may disclose confidential
information one to another to facilitate performance of this Agreement. Such
information will be identified as “confidential” in writing at the time of its
transmittal, or so reduced to writing within fifteen (15) days thereafter
(“Confidential Information’”), and will be safeguarded and not disclosed to
third parties by the receiving Party. Confidential Information will not include
information that:

 

  a. is already known to the Party to which it is disclosed;

 

  b. is or becomes part of the public domain without breach of this Agreement;

 

  c. is obtained from third parties which have no obligations to keep
confidential to the Parties to this Agreement;

 

  d. was independently developed by the receiving Party without the use of,
reference to or reliance upon any of the Confidential Information of the
disclosing Party.

 

  3.2 Notwithstanding anything contained herein, each Party may disclose
Confidential Information to its officers, employees, consultants, agents, and
students on a need-to-know basis to facilitate performance of the Project,
provided that such persons agree to be bound by terms at least as restrictive as
those contained herein.

 

4.0 PUBLICATION OF RESEARCH RESULTS

 

  4.1 Review. The University will provide a copy of any proposed publication of
Project research results (a “Publication”) to the Sponsor for its review at
least thirty (30) days before submission for publication or disclosure. Upon the
Sponsor’s written request received within twenty (20) days of the Sponsor’s
receipt of the Publication or intended disclosure, the University will, at the
Sponsor’s option:

 

  a. delete identifiable references to any Confidential Information provided by
the Sponsor from the proposed Publication or intended disclosure;

 

  b. if the Sponsor has exercised the Option, delay publication of the
Publication up to sixty (60) additional days to enable the Sponsor to file; in
the name of the Intellectual Property owner or its assignee(s), patent
application(s) for any Intellectual Property that would be publicly disclosed in
the Publication.

 

  4.2 Academic Progression: Except in respect of Article 4.1(a), nothing in
Article 4.1 will impose restrictions on the content or handling, for academic
purposes, of the thesis of any Project participant.

 

  4.3 Disclosure of Research Results. Subject to Article 4.1, the University
reserves on behalf of itself, the Principal Investigator and all other Project
participants the right to disseminate information or otherwise publish the
research results arising in performance of the Project. The Sponsor’s support of
the Project will be acknowledged in all such publications.

 

The Governing Council of the University of Toronto

Protagenic Therapeutics, Inc.

 

Page 5



--------------------------------------------------------------------------------

5.0 TERM AND TERMINATION

 

  5.1 Term. This Agreement will enter into force as of the Effective Date and
will terminate on 31 March 2015 (“Term”) unless sooner terminated in accordance
with Article 5.2 below, or upon the written agreement of the Parties.

 

  5.2 Termination. This agreement may be terminated as follows:

 

  a) Sponsor may terminate this Agreement upon sixty (60) days written notice to
University. In the event of termination, the University will be entitled to
credit for work performed hereunder before termination including the
University’s non-cancellable costs incurred by University prior to the date of
notice of termination, and the Sponsor will be entitled to a return of the
balance of any advance payment;

 

  b) by the Sponsor upon giving sixty (60) days written notice to the University
if, in the reasonable judgment of the Company, the research program is no longer
technically or commercially feasible;

 

  c) written notice to the University if, at any time during the Term or any
extension thereof, the parties are unable to agree on the terms of an amendment
to the Research Program;

 

  d) by the Sponsor immediately upon giving written notice to the University if
(i) the Sponsor does not accept the replacement Principal Investigator nominated
by the University or (ii) if no replacement is nominated within (14) days of the
date on which Dr. Lovejoy become unavailable;

 

  e) by the Sponsor upon giving thirty (30) days written notice to the
University if a research milestone has not achieved within the time period
specified in the Research Project; or,

 

  f) by University or the Sponsor upon giving thirty (30) days written notice to
the other if University is in default of fulfilling any of its material
obligations under this Agreement and such default has not been cured within such
thirty (30) days notice period.

 

  5.3 Effect of Termination. The provisions of Articles 1.4, 1.5, 2.0, 3.0, 4.0,
5.0, 6.0 and 7.0 will survive termination or expiration of this Agreement in
accordance with their terms.

 

6.0   LIABILITY AND INDEMNITY

 

  6.1 Limitation of Liability. Neither Party will be liable for any delays in
the performance of its obligations under this Agreement resulting from
circumstances or causes beyond its reasonable control, and in no case will the
Parties be liable for loss of business or profit or other indirect or
consequential damages.

 

  6.2

Indemnity. The University will indemnify and save harmless the Sponsor against
all costs, suits or claims on account of injuries (including death) to persons
participating in the Project or to damage to University property caused by the
wilful or negligent act or omission of personnel of University during the
performance of this Agreement. The Sponsor will

 

The Governing Council of the University of Toronto

Protagenic Therapeutics, Inc.

 

Page 6



--------------------------------------------------------------------------------

  indemnify and save harmless the University and its employees, students and
agents against all costs, suits or claims on account of injuries (including
death) to persons participating in the Project or to damage to property caused
by agents or personnel of the Sponsor during the performance of this Agreement
or resulting from the use by the Sponsor or its affiliates, its customers or
licensees of any deliverable or intellectual property developed under this
Agreement.

 

7.0 MISCELLANEOUS

 

  7.1 Use of Names. Neither Party will use the name of the other Party, or of
any member of the other Party’s personnel, in any advertising or publicity
without the prior written approval of the other Party’s authorized
representative. However, both Parties may make the following information a
matter of public record: name of Principal Investigator; Principal
Investigator’s department; University’s name; Sponsor’s name; Project title;
Project duration; and, contract value.

 

  7.2 Independent Parties. The Parties are independent parties and nothing in
this Agreement will constitute either Party as the employer, principal or
partner of or joint venturer with the other Party. Neither Party has any
authority to assume or create any obligation or liability, either express or
implied, on behalf of the other Party.

 

  7.3 Notices. Notices under this Agreement will be sent to the Parties as
follows or to such other person as a Party may designate in writing:

For Technical and Scientific Matters:

 

    

To University:

  

To Sponsor:

     Name:    Prof. David Lovejoy    Robert Ziroyan    Garo Armen Department:   
Dept. of Cell and Systems Biology    Protagenic Therapeutics Canada(2006), Inc.
   Protagenic Therapeutics Inc. Address:    25 Harbord Street    22 Elkhorn
Drive, Suite 424    149 5th Avenue, Suite 500 City, Province/State:    Toronto,
ON    Toronto, ON    New York, NY Postal/Zip Code, Country:    M5S 3G5    M2K
1J4    10010 Tel:    416-946-7259    416-500-3305    212-994-8202 Email:   
David.lovejoy@utoronto.ca    rziroyan@protagenic.com    armen@agenusbio.com

 

The Governing Council of the University of Toronto

Protagenic Therapeutics, Inc.

 

Page 7



--------------------------------------------------------------------------------

For Legal and Administrative Matters:

 

    

To University:

  

To Sponsor:

Name:    Colleen Burke    Robert Ziroyan Department:    Innovations &
Partnerships Office (IPO), University of Toronto    Protagenic Therapeutics
Canada (2006), Inc. Address:   

Banting Institute

100 College Street, Suite 413

   22 Elkhorn Drive, Suite 424 City, Province/State:    Toronto, ON    Toronto,
ON Postal/Zip Code, Country:    M5G 1L5 Canada    M2K 1J4 Tel:    416-978-3648
   416-500-3305 Email:    Innovations.partnerships@utoronto.ca   
rziroyan@protagenic.com

For Financial Matters:

 

    

To University:

  

To Sponsor:

     Name:    Yolanda Buenaflor    Robert Ziroyan    Garo Armen Department:   

Research Oversight & Compliance Office (ROCO),

University of Toronto

   Protagenic Therapeutics Canada (2006), Inc.    Protagenic Therapeutics Inc.
Address:   

McMurrich Building, F2

12 Queen’s Park Crescent W.

   22 Elkhom Drive, Suite 424    149 5th Avenue, Suite 500 City, Province/State:
   Toronto, ON    Toronto, ON    New York, NY Postal/Zip Code, Country:    M5S
1S8 Canada    M2K 1J4    10010 Tel:    416-978-6464    416-500-3305   
212-994-8202 Email:    yolanda.buenatlor@utoronto.ca    rziroyan@protagenic.com
  

 

  7.4 No Assignment. Except as provided for in Article 2.0, neither Party may
sell, assign, encumber, licence or otherwise transfer any of its rights, duties
or obligations under this Agreement without the prior written consent of the
other Party, which consent may not be unreasonably withheld. Notwithstanding the
foregoing, the Company may assign its rights or obligations under this Agreement
in connection with a merge or change of control or to an entity acquiring all,
or substantially all of the Company’s business or assets to which this Agreement
relates without obtaining the consent of the University.

 

  7.5 Successors. This Agreement binds and enures to the benefit of the Parties
hereto and their respective heirs, successors and permitted assigns.

 

  7.6 Interpretation. This Agreement will be governed by and construed in
accordance with the laws of the Province of Ontario in Canada. In the event that
a court of competent jurisdiction holds any provision of this Agreement to be
invalid, such holding will have no effect on the remaining provisions of this
Agreement, which will continue in full force and effect. Headings are used for
convenience only and will not be used to interpret the provisions of this
Agreement.

 

The Governing Council of the University of Toronto

Protagenic Therapeutics, Inc.

 

Page 8



--------------------------------------------------------------------------------

  7.7 Entire Agreement. This Agreement is the entire agreement of the parties
with respect to its subject matter and no change or modification will be valid
unless it is in writing and signed by both parties.

 

  7.8 Counterparts. This Agreement may be executed by signatures delivered by
facsimile transmission or delivered electronically in optically scanned form;
and/or it may be simultaneously executed by the parties in multiple
counterparts, each of which will be considered to be an original instrument, and
all of which taken together, where each Party has executed at least one
counterpart, will constitute one and the same instrument.

IN WITNESS WHEREOF by signature of their respective authorized officers, the
parties agree to be bound by the terms of this Agreement.

 

THE GOVERNING COUNCIL OF

THE UNIVERSITY OF TORONTO

  

PROTAGENIC THERAPEUTICS CANADA (2006), INC.

PROTAGENIC THERAPEUTICS, INC.

 

  

 

Name:    Lino DeFacendis    Name:    Robert Ziroyan. PhD, MSc Title:   
Director, Partnerships    Title:    Chief Operating Officer, President    /s/
Lino DeFacendis       /s/ Robert Ziroyan   

 

     

 

Date:    April 21/15    Date:    April

 

The Governing Council of the University of Toronto

Protagenic Therapeutics, Inc.

 

Page 9



--------------------------------------------------------------------------------

Acknowledgement:

I, the Principal Investigator, having read this Agreement, hereby agree to act
in accordance with all the terms and conditions herein and applicable University
policies, and further agree to ensure that all University participants are
informed of their obligations under such terms and conditions.

 

/s/ David Lovejoy Name:   Prof. David Lovejoy Date:   April 15, 2015

 

The Governing Council of the University of Toronto

Protagenic Therapeutics, Inc.

 

Page 10



--------------------------------------------------------------------------------

APPENDIX “A”

Description of the Project

April 2014 – March 31 2015

PROJECT TITLE:

Teneurin C-terminal Associated Peptide (TCAP)-mediated stress attenuation in
vertebrates: Establishing the role of organismal and intracellular energy and
glucose regulation and metabolism.”

Duration: April 1, 2014 - March 31, 2015

GOALS:

 

  1) Complete the elucidation of the signal transduction cascade by TCAP-1
associated with cellular energy metabolism with the goal of establishing an
intracellular mechanism by which TCAP-1 exerts its effects in animals.

 

  2) Efficacy of synthetic TCAP-1 on the treatment of animal models of addictive
disorders, and insulin-independent glucose regulation for indications for
diabetes, infertility and skeletal muscle performance.

Background.

The discovery of the teneurin C-terminal associated peptides (TCAP) were
reported in 2004 by our laboratory and consisted of a family of four bioactive
peptides in mammals (Qian et al., 2004). We subsequently showed that the TCAP-l
paralogue was highly efficacious at inhibiting anxiety as determined by the
acoustic startle response in rats (Wang et al., 2005; Lovejoy et al., 2006;
2009). Further studies indicated that these peptides inhibited the
corticotropin-releasing factor (CRF) facilitation of anxiety using a number of
behavioural models (Al Chawaf, 2007; Tan et al., 2008; 2011; 2012; Rotzinger et
al., 2010). In addition, TCAP-1 could inhibit CRF-associated neuronal activation
in key regions of the brain associated with emotion (Tan et al., 2009b). Based
on the inhibitory actions of TCAP-I on CRF, subsequent studies established that
TCAP-I could also inhibit the CRF-induced facilitation of cocaine addiction
(Kupferschmidt et al. 2011).

Over the same period, we showed that TCAP-1 had a neuroprotective effect on
neurons and was associated with neurotrophic activity (Trubiani et al., 2007, Ng
et al., 2010) and that the peptide played a role with aerobic metabolism.
However, associated with these actions were increased neuronal process formation
(Al Chawaf et al., 2007b: Tan et al., 2009a; 2011). The cloning of the gene, and
identification of the receptor mechanism and associated signal transduction
system required for process development was recently established (Chand el al.,
2012; 2013c) thereby establishing the independence of the TCAP-l system. Further
studies confirmed the evolution of the TCAP-l peptide as a distinct signalling
entity (Chand et al., 2013d) that played a role in cellular metabolism.

 

The Governing Council of the University of Toronto

Protagenic Therapeutics, Inc.

 

Page 11



--------------------------------------------------------------------------------

Taken together, these studies indicated that TCAP-l played a major role in the
regulation of cellular metabolism and were most active in highly metabolic cells
such as the brain (Chand et al., 2013b) and reproductive organs (Chand et al.,
2013a). We have now established that TCAP-l increases energy production in cells
by an insulin-independent increase in glucose transport and energy transduction
in both neurons and skeletal muscle, and further, may play a role in male
reproductive function.

Therefore, these findings indicate that TCAP-l likely exerts its neuroprotective
and neurological effects by increasing energy usage in brain cells to
effectively increase the stress threshold of these cells. Further studies
indicate that it likely has similar effects throughout the organism to increase
the efficiency of glucose and energy metabolism. Thus, this peptide has
applications to a wide variety of pathological disorders associated with energy
metabolism that include neurological pathology, glucose availability such as
diabetes, reproductive disorders such as infertility and muscular disorders.

Cited References:

Al Chawaf A, Xu K, Tan L, Vaccarino F, Lovejoy, DA, Rotzinger S
(2007a) Corticotropin-releasing factor behaviours are modulated by intravenous
administration of teneurin C-terminal associated peptides. Peptides 28,
1406-1415.

Al Chawaf A, St. Amant, K, Belsham DD, Lovejoy DA (2007b) Regulation of neurite
outgrowth in immortalized hypothalamic cells and hippocampal primary cultures by
teneurin C-terminal associate peptide-l (TCAP-I). Neuroscience 144, 1241-1254.

Chand D, Colacci M, Dixon K, Kollara A, Brown TJ, Lovejoy DA (2013a) C-terminal
region of teneurin-l co-localizes with the dystroglycan complex in the
seminiferous tubules and epididymis of the adult mouse testes and regulates
testicular size and testosterone production. Journal of Histology and Cell
Biology 141, 191-121.

Chand D, Casatti C, Bittencourt JC, Kollara A, Brown TJ, Lovejoy DA
(2013b) Expression and localization of the Teneurin C-terminal Associated
Peptide (TCAP-1) in the adult mouse (Mus musculus) brain. Journal of Comparative
Neurology (submitted)

Chand D, Casatti CA, de Lannoy L, Song L, Kollara A, Barsyte-Lovejoy D, Brown
TJ, Lovejoy DA (2013c) C-terminal processing of the teneurin proteins:
Independent actions of a teneurin C-terminal associated peptide in hippocampal
cells. Molecular and Cellular Neuroscience 52, 38-50.

Chand D, de Lannoy, L, Tucker RP, Lovejoy DA (2013d) Origin of chordate peptides
by horizontal protozoan gene transfer in early metazoans and protists: Evolution
of the teneurin C-terminal associated peptides. General and Comparative
Endocrinology 188, 144-150.

 

The Governing Council of the University of Toronto

Protagenic Therapeutics, Inc.

 

Page 12



--------------------------------------------------------------------------------

Chand D, Song L, de Lannoy L, Barsyte-Lovejoy D, Ackloo S, Boutros PC, Evans K,
Belsham DD, Lovejoy DA (2012) C-terminal region of teneurin-l co-localizes with
dystroglycan and modulates cytoskeletal organization through an ERK-dependent
stathmin- and filamin A-mediated mechanism in hippocampal cells. Neuroscience
219, 255-270

Kupferschmidt D, Lovejoy DA, Rotzinger S, Erb S (2011) Teneurin C-terminal
associated peptide (TCAP)-l blocks the effects of corticotropin-releasing factor
(CRF) on the reinstatement of cocaine seeking and expression of cocaine induced
behavioral sensitization British Journal of Pharmacology 163, 574-583

Lovejoy DA, A1 Chawaf A, Cadinouche, A. (2006) Teneurin C-terminal associated
peptides: An enigmatic family of neuropeptides with structural similarity to the
corticotrophin releasing factor and calcitonin family of peptides. General and
Comparative Endocrinology 148, 299-305

Lovejoy DA, Rotzinger S, Barsyte-Lovejoy, D (2009) Evolution of complementary
peptide systems: Teneurin C-terminal associated peptide (TCAP) and
corticotropin-releasing factor (CRF) superfamilies. Annals of the New York
Academy of Sciences. 1163, 215-220.

Ng. T, Chand D, Song L, Watson JD, Boutros PC, Barsyte-Lovejoy D, Belsham DD,
Lovejoy DA (2011) Identification of a novel Brain Derived Neurotrophic Factor
(BDNF)-inhibitory factor: Regulation of BDNF by Teneurin C-terminal Associated
Peptide (TCAP)-l in immortalized embryonic mouse hypothalamic cells Regulatory
Peptides 174, 79-89.

Qian X, Barsyte-Lovejoy D, Chewpoy RH, Wang L, Gautam N, Wang N, Al Chawaf A,
Lovejoy DA (2004) Characterization of teneurin C-terminal associated peptide
(TCAP)-3 from rainbow trout hypothalamus. General and Comparative Endocrinology

137, 205-216

Rotzinger S, Lovejoy DA, Tan L (2010) Behavioral effects of neuropeptide ligands
in rodent models of depression and anxiety. Peptides 31, 736-756

Tan LA, Al Chawaf A, Vaccarino FJ, Boutros, JC, Lovejoy DA (2011) Teneurin
C-terminal associated peptide (TCAP)-1 increases dendritic spine density in
hippocampal neurons and decreases anxiety-like behaviors in rats. Physiology and
Behavior 104, 199-204.

Tan LA, Chand D, De Almeida R, Xu M, Colacci M, de Lanno, L, Lovejoy DA
(2012) Modulation of neuroplastic changes and corticotropin-releasing factor
associated behaviour by a phylogenetically ancient and conserved peptide family.
General and Comparative Endocrinology. 176, 309-313.

Tan L, Lovejoy DA (2009a) Neuroprotection, neuronal remodeling, and anxiety-like
behaviour: The role of the teneurin and teneurin C-terminal associated peptide
(TCAP) system in the hippocampus. American Journal of Neuroprotection and
Neuroregeneration. 1: 3-10

Tan L, Xu K, Vaccarino FJ, Lovejoy DA, Rotzinger S (2009b) Teneurin C-terminal
associated peptide (TCAP)-l attenuates corticotropin-releasing factor
(CRF)-induced c-Fos expression in the limbic system and modulates anxiety
behaviour in male Wistar rats. Behavioural Brain Research 201, 198-206

 

The Governing Council of the University of Toronto

Protagenic Therapeutics, Inc.

 

Page 13



--------------------------------------------------------------------------------

Tan L, Xu K, Vaccarino F, Lovejoy DA, Rotzinger S (2008) Repeated intracerebral
teneurin C-terminal associated peptide (TCAP)-l injections produce enduring
changes in behavioral responses to corticotropin-releasing factor (CRF) in rat
models of anxiety. Behavioural Brain Research 188, 195-200.

Trubiani G, Al Chawaf A, Belsham DD, Barsyte-Lovejoy D, Lovejoy DA
(2007) Teneurin carboxy (C)-terminal associated peptide-1 inhibits
alkalosis-associated necrotic cell death by stimulating superoxide dismutase and
catalase activity in immortalized mouse hypothalamic cells. Brain Research
1176.27-36.

Wang L, Rotzinger S, Barsyte-Lovejoy D, Qian X, Elias CF, Bittencourt JC, De
Cristofaro A, Wang NC, Belsham D, Vaccarino F, Lovejoy DA (2005) Teneurin
proteins possess a carboxy terminal corticotropin-releasing factor-like sequence
that modulates emotionality and neuronal growth. Molecular Brain Research 133,
253-265

Research Program Overview

The goal of this research program is to provide confirmation that TCAP-l can be
used to treat these disorders. This will be done within the scope of four main
research projects:

 

  1. Metabolism: Investigation of the role of TCAP-1 with respect to diet and
type II diabetes.

 

  2. Establish proof of concept data that TCAP-l treatment improves skeletal
muscle performance.

 

  3. Cocaine addiction.

 

  4. Regulation of TCAP-1 with respect to infertility.

Description of Projects

1. Glucose/Metabolism Project

Goto-Kakizaki (GK) Hyperglycaemia study: These studies will test whether TCAP-1
administration can rescue the hyperglyaemic effect inherent in this animals. In
the first study, a single dose of TCAP-1 will be administered to determine if
plasma glucose will be reduced. In addition, samples of pancreas, muscle, liver,
brain and testes will be taken from each animal. Metabolic hormones wi1l be
examined. In the second study, repeated doses of TCAP-l will be given to
determine long-term effects of the peptide.

Zucker Diabetic Obese Hyperglycaemia study: These studies will test whether
TCAP-l administration can rescue the hyperglyaemic effect associated with a high
calorific diet in this animals. In the first study, a single dose of TCAP-1 will
be administered to determine if plasma glucose will be reduced. In addition,
samples of pancreas, muscle, liver, brain and testes will be taken from each
animal. Metabolic hormones will be examined. In the second study, repeated doses
of TCAP-l will be given to determine long-term effects of the peptide .

 

The Governing Council of the University of Toronto

Protagenic Therapeutics, Inc.

 

Page 14



--------------------------------------------------------------------------------

In vitro Studies: A combination of in vitro models using immortalized cell
culture and tissue sections will be used to ascertain the molecular mechanism
TCAP-l utilizes to regulate energy production. This will be aimed at
establishing the independence of TCAP-1 from the insulin signal transduction
pathway and will support the studies associated with the Metabolism project
(above). Moreover, these studies will provide information to interpret safety
studies are part of the IND enabling program. Most of these studies are now
complete for neurons. Similar studies are being carried out in skeletal muscle
cells.

Additional in vitro studies utilizing recombinant DNA methods to express TCAP in
immortalized cells will be used to determine how TCAP is regulated and processed
and is expected to provide insight into the type of pathologies that TCAP is
involved in. Currently, the specific mRNA has been cloned and a mouse-based
knockdown of TCAP-1 will be prepared. This model will be useful to assess all
elements of TCAP-1 action including neurological and behavioural regulation,
metabolism and infertility.

Blood hormone/metabolite study: The goal of these studies is to assess the acute
actions of TCAP-l on metabolic parameters. In this study, rats will be given
either vehicle, or one of two doses of TCAP-1 (25 or 250 pmols). Blood will be
collected at 0, 15, 30, 60, 120 and 240 minutes later. Insulin, glucose,
triglycerides, glucagon, leptin will be determined for each time point.

2. Skeletal Muscle Performance (associated with part 1 above)

Previous studies in mice have established that TCAP-l changes muscle fiber
density, and is associated with insulin-independent glucose uptake. Moreover,
TCAP-l immunoreactivity and binding is concentrated in regions of the
neuromuscular junction. New studies are designed to establish how muscle fiber
growth is regulated by TCAP-l both in vitro and in vivo. In vivo studies will be
used to establish how TCAP-1 treatment can regulate muscle contractility and
determine whether tissue damage is reduced by TCAP-1.

3. Fertility

The actions of TCAP-l on male mice reproduction will be investigated by
examining morphological and physiological changes that occur in the testes and
associated tissues following TCAP-l treatment. In addition, a previously
developed immunoassay will be used to investigate the expression of TCAP-1
immunoreactivity in human clinical samples.

4. Cocaine addiction

In vivo Studies: The effect of TCAP-l using intravenous administration under a
variety of conditions will be used to determine the efficacy of TCAP-1 on the
inhibition of cocaine seeking reinstatement in rats. These studies are currently
underway in the laboratory of Dr. Suzanne Erb. Further studies will be aimed at
determining the molecular and neural pathways by which this mechanism occurs.
Based on previous data, we hypothesize that TCAP-1 regulates cocaine addiction
by altering the dopaminergic pathway associated with reward. Thus these new
studies are aimed at determining the co-localization of the TCAP-1 system with
that of the dopaminergic pathway.

 

The Governing Council of the University of Toronto

Protagenic Therapeutics, Inc.

 

Page 15



--------------------------------------------------------------------------------

In vitro Studies: Currently, an in vitro model is being developed to determine
if TCAP-l can regulate dopamine receptors. Pending the results of these studies,
TCAP-l and cocaine will be used to treat rats and determine if TCAP-l regulates
elements of the dopaminergic system in vivo.

 

The Governing Council of the University of Toronto

Protagenic Therapeutics, Inc.

 

Page 16



--------------------------------------------------------------------------------

APPENDIX “B”

Project Budget

 

Item

   Particular    Total  

Total Direct Costs

        65,630   

Indirect Costs at 15%

        9,845         

 

 

 

Total

        75,475         

 

 

 

Payment schedule:

University of Toronto will submit invoices to Sponsor according to the following
schedule:

Upon execution of the Agreement: $25,000

May 31, 2015: $25,000

June 30, 2015: $25,475

Payment method:

Sponsor will pay via electronic wire transfer.

 

The Governing Council of the University of Toronto

Protagenic Therapeutics, Inc.

 

Page 17



--------------------------------------------------------------------------------

APPENDIX “C”

Please return a signed original of this Undertaking to Colleen Burke at
Innovations & Partnerships Office, 100 College St., Suite 413. Colleen Burke can
be reached at 416-946-7342 for information about the Research Agreement.

3/5/2013

PRINCIPAL

INVESTIGATOR’S UNDERTAKING

RE: Contract (“the Research Agreement”) between The Governing Council of the
University of Toronto and Protagenic Therapeutics Canada (2006), Inc. and
Protagenic Therapeutics, Inc. for a project entitled “Determination of the
cellular activation mechanism of teneurin C-terminal associated peptide (TCAP-1)
and its relationship to organismal energy regulation” (the “Project”) and
Technology License Agreement entered into between the Parties on July 21, 2005
as amended (the “License Agreement”)

UNDERTAKING

I have read and received a copy of the “Research Agreement” and the “License
Agreement” and agree with the terms and conditions contained therein. I will
ensure that the Project is performed as outlined in the Research Agreement and
will meet the obligations as specified in the Research Agreement and the License
Agreement. I will authorize all project expenditures as outlined in the Research
Agreement and the normal procedures and practices of the University, and in all
matters will follow normal University policies and practices where they are not
replaced by specific conditions of the Research Agreement or the License
Agreement.

I will inform each person working on the Project, whether or not paid from
Research Agreement funds (the “Participant”), of the Participant’s obligations
under the Research Agreement and the License Agreement, and ensure that each
Participant signs a Confidential Information and Intellectual Property Agreement
(“IP Agreement”). I understand that any person who does not wish to sign an IP
Agreement may not participate in the Project unless advised otherwise by the
Innovations & Partnerships Office.

A list of Participants is provided on the reverse and a signed IP Agreement for
each Participant is attached. I have indicated on the reverse if any
Participant’s work involves his or her thesis. If any person not listed on the
reverse commences work on the Project, I will submit an additional IP Agreement
for such person promptly upon his or her commencement of work.

 

/s/ David A. Lovejoy Name: David A. Lovejoy Principal Investigator Date:
April 15, 2015

 

ACKNOWLEDGEMENT

 

      Name:             Chair, Department of Cell and Systems Biology      
Date:           

                        More®

 

 

The Governing Council of the University of Toronto

Protagenic Therapeutics, Inc.

 

Page 18



--------------------------------------------------------------------------------

Project Participants

 

RE:    Agreement with Sponsor:    Protagenic Therapeutics Canada (2006), Inc.
and Protagenic Therapeutics, Inc.    for Project:    Determination of the
Cellular Activation mechanism of teneurin C-terminal associated peptide (TCAP-1)
and its relationship to organismal energy relation.    by Principal
Investigator:    David Lovejoy

The following is a complete list of all persons who are working on the Project,
whether or not paid from Research Agreement funds, as of April 15, 2015.

 

Name

  

Status

(student, postdoc, RA, technician, etc.)

   Involves Thesis Rebecca Woelfle    MSc student    yes Andrea D’Aquila    PhD
student    yes Mia Husic    MSc student    yes Tea Pavlovic    PhD student   
yes Dr. David Hogg    Postdoctoral Fellow    no [[Participant 6]]      
[[Participant 7]]       [[Participant 8]]       [[Participant 9]]      
[[Participant 10]]       [[Participant 11]]       [[Participant 12]]      
[[Participant 13]]       [[Participant 14]]       [[Participant 15]]      
[[Participant 16]]       [[Participant 17]]      

 

The Governing Council of the University of Toronto

Protagenic Therapeutics, Inc.

 

Page 19